Citation Nr: 1713159	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  10-47 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for status post supracervical total abdominal hysterectomy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty from September 1976 to March 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in August 2010.

The August 2010 rating decision continued the 30 percent rating assigned for status post supracervical total abdominal hysterectomy.  The Veteran appealed.  The claim was remanded by the Board in May 2015 to schedule the Veteran for a requested hearing.  She presented testimony at a personal hearing before the undersigned Veterans Law Judge on that issue only in February 2016, at which time she was represented by The American Legion.  A transcript is of record.  The American Legion's representation was subsequently revoked by the Veteran in January 2017, and she is currently unrepresented.  

At the time of her February 2016 Board hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304 (2016). 

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning numerous other issues as shown in the electronic claims file (VBMS).  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently on appeal before the RO will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in connection with her claim for a rating in excess of 30 percent for status post supracervical total abdominal hysterectomy   in May 2012, after she perfected an appeal of that issue.  The RO failed to issue a supplemental statement of the case (SSOC), as required by 38 C.F.R. § 19.31(b), prior to certifying the case to the Board in December 2014.  This must be rectified on remand.  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran an SSOC with respect to the issue of entitlement to a rating in excess of 30 percent for status post supracervical total abdominal hysterectomy, that considers all evidence associated with the record since the December 2010 statement of the case was issued.  If the benefits sought on appeal remain denied, the appellant should be given an appropriate period to respond before the case is returned to the Board, if in order. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



